Exhibit 99.1 Company Presentation February 2014 This presentation contains "forward-looking statements." These statements include words like "may," "expects," "believes," “plans,” “scheduled," and "intends," and describe opinions about future events. These forward-looking statements involve known and unknown risks and uncertainties that may cause the actual results, performance or achievements of BioLineRx to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. 2 Forward Looking Statements Offering Summary Issuer BioLineRx Ltd. Listing/Ticker NASDAQ: BLRX Offering Size Approximately $20 million Securities Offered Common Stock (ADSs) Expected Timing March 4, 2014 Use of Proceeds Continued clinical development of lead programs (BL- 8040 and BL-7010) and general corporate purposes Book-runner Roth Capital BioLineRx - General •Founded in 2003 by Teva and other key players in Israeli Life Sciences industry •Bridge “development gap” for Israeli assets –Leverage carefully selected early-stage technology, primarily at academia level, following proof of concept in animals (at a minimum) –Invest 3-6 years in asset through to major catalyst –Partner the asset (depending on the stage) •For commercialization •For late-stage clinical development •For early and mid-stage co-development •Current pipeline of 10 assets, 6 in clinical development •Traded on both NASDAQ and TASE under symbol “BLRX” 4 BioLineRx’s Value Proposition •Multiple shots on goal •Several meaningful value inflection points in next 12 months •Two assets in pivotal studies during next 12 months •Two pharma assets regulated as devices •Strategic relationships and access to Israeli technology 5 Our Proven Business Model •Strong scientific basis •High chance of regulatory approval •Competitive advantage •Strong IP •Validate results of inventors •Resolve main concerns regarding toxicity, CMC, etc. •Accelerated development program •FDA/EMA standards •Continued clinical development, if needed •Regulatory approval •Commercialization 6 >2,000 assets screened; 45 entered development; 8 entered clinic; 3 partnered Efficient Project Development Infrastructure BD In-licensing and Out-licensing Chemistry Team (Organic, Analytical,
